Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 19-38 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “forming a second cavity opening in the dielectric structure and overlying the second electrode, wherein a portion of the dielectric structure is disposed between the first cavity opening and the second cavity opening; forming a fluid communication channel opening in the portion of the dielectric structure, wherein the fluid communication channel opening extends laterally from the first cavity opening to the second cavity opening; and bonding a microelectromechanical system (MEMS) substrate to the dielectric structure, wherein bonding the MEMS substrate to the dielectric structure covers the first cavity opening, the second cavity opening, and the fluid communication channel opening, thereby forming a first cavity, a second cavity, and a fluid communication channel, respectively, and wherein the fluid communication channel extends laterally from the first cavity to the second cavity” as recited in claim 19 is the first major difference between the prior art and the claimed invention, the second major difference is “forming a second cavity opening in the second dielectric structure and overlying the second electrode; forming a fluid communication channel opening in the second dielectric structure, wherein the fluid communication channel opening extends laterally from the first cavity opening to the second cavity opening; and bonding a second substrate to the second dielectric structure, wherein bonding the second substrate to the second dielectric structure covers the first cavity opening, the second cavity opening, and the fluid communication channel opening, thereby respectively forming a first cavity, a second cavity, and a fluid communication channel” as recited in claim 21 and third major difference is “etching the second dielectric structure to form a plurality of fluid communication channel openings in the second dielectric structure, wherein each of the fluid communication channel openings extends laterally between two neighboring cavity openings of the plurality of cavity openings; and bonding a second substrate that covers the plurality of cavity openings and the plurality of fluid communication channel openings to the second dielectric structure, thereby forming a plurality of cavities and a plurality of fluid communication channels in the second dielectric structure, wherein bonding the second substrate to the second dielectric structure hermetically seals the plurality of cavities and the plurality of fluid communication channels at a first pressure” as recited in claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811